Defendant was found guilty of robbery in the first degree.[1] On his appeal he urges but one point, and that is the alleged misconduct of the district attorney in making improper statements and asking improper questions on both direct and cross examination.
We have carefully read the records in the case and have noted particularly the statements and questions criticised. We are agreed with appellant that some of the remarks made by the district attorney, as well as many of his questions, were improper. However, we do not feel that this conduct of the district attorney constitutes reversible error. In every instance where the questions asked or remarks made by the district attorney were objectionable, the learned trial judge promptly sustained the defendant's objection and instructed the jury to disregard the question or remark. In several instances the questions asked or remarks made were invited by the answers of the witness or the *Page 119 
questions propounded in direct examination. On the whole, we are satisfied that the emphatic manner of the trial judge in promptly striking out the objectionable matters and concisely instructing the jury to give no heed to them eliminated any element of injury that the defendant might otherwise have suffered. We are justified in assuming that the jury heeded the court's instructions.
It is to be regretted that prosecutors are so often led to such a departure from the proper methods of conduct in the trial of cases that this court is called upon to occupy its time with a review of criticised conduct of this character.
However, we do not feel that the improper conduct of the district attorney in the instant case affected the substantial rights of the defendant. Hence a reversal of the judgment is not warranted.
Judgment affirmed.
Houser, Acting P.J., and York, J., concurred.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on July 19, 1928.
All the Justices present concurred.